Citation Nr: 0613151	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manilla, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant








FINDINGS OF FACT

1.  The Certificate of Death indicates that the veteran died 
in February 1992 at the age of 82 years as the result of 
septicemia due to third degree burns.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  Septicemia or burn injury residuals were not shown to be 
present in active military duty or to be associated in any 
way to such service.  


CONCLUSIONS OF LAW

1.  Septicemia or burn injury residuals were not incurred in 
or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of the service connection claim.  Those five elements 
include:  (1) Veterans status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death as evidenced by letters sent to her in 
August 2003 and November 2003.  In addition, the September 
2003 letter notified the appellant of her opportunity to 
submit "additional information and evidence."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

The Board acknowledges that the appellant was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the issue on appeal.  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In light of the fact that the Board (for reasons 
given below) concludes that the preponderance of the evidence 
is against the appellant's service connection death claim, 
any question as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004).  
VA complied with this requirement in the present case, where 
the VCAA notification letters were sent to the appellant in 
August 2003 and November 2003, prior to the initial denial of 
her claim in January 2004.  

With regard to the duty to assist, the Board notes that the 
RO has obtained and associated with the veteran's claims 
folder, service medical records and Philippine military 
processing affidavits.  Further, there are private clinical 
statements and veterans memorial clinical records of record.  
The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  In 
this regard, the Board concludes that all available evidence 
that could be obtained has been obtained.  

Legal Criteria and Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2005).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2)(3) (2005).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective or co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

In the present case, the veteran, who had active service in 
World War II, died in February 1992 of septicemia due to 
third degree burns.  The appellant contends that the veteran 
sustained a shrapnel wound to his chest during service which 
weakened him over time and which led to his inability to save 
himself during a house fire.  

With respect to the current evidentiary posture of this 
appeal, the Board notes that the service medical records and 
Philippine processing affidavit are entirely negative for 
complaints of, treatment for, or findings of a blood 
disorder, burn residuals, or any shrapnel wound to the 
veteran's chest.  Post service clinical data disclose that 
the veteran was seen for various nonpertinent ailments 
beginning in the 1970's and continuing for years thereafter.  
There is simply no post-service clinical data reflecting 
treatment for a shrapnel wound to the veteran's chest, and 
competent post-service evidence of a blood disorder and burn 
residuals is not first noted until February 1992 (on the 
veteran's death certificate).  Significantly, the claims 
folder contains no competent evidence associating the 
septicemia or third degree burns, which led to the veteran's 
death, with his active military duty.  

The Board acknowledges the appellant's contentions concerning 
the ultimate causation of the veteran's death.  Importantly, 
however, the appellant, as a layperson, is not competent to 
express an opinion concerning diagnoses, or etiology, of the 
veteran's disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Significantly, as the Board has 
discussed in the present case, the claims folder contains no 
competent evidence associating the factors that led to the 
veteran's death with his active military duty.  Thus, the 
Board finds that the preponderance of the evidence is clearly 
against the appellant's claim for service connection for the 
cause of the veteran's death.  This claim must, therefore, be 
denied.  





ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                     
______________________________________________
	ROBERT E. SULLIVAN	
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


